DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/08/2021 and 07/01/2021. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 – 2, 4 – 9, 15 – 17 and 19 – 20 rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2014/013963) in view of Nidec (US 2019/0020799).
Regarding claim 1, Takei et al. disclose, in at least figures 1 – 3, an electronic device, comprising: a housing (1000) including a camera area facing a first direction (¶34); and a camera module (100) disposed inside the housing in order to receive light through the camera area (¶34), a first camera housing (1100), a camera assembly (1) disposed inside the first camera housing (1100), the camera assembly including a second camera housing (200), a lens carrier (12) having at least one lens (1a) at least partially disposed inside the second camera housing, and an image sensor (16) disposed inside the second camera housing (¶36: photographing unit 1 includes a case 14 in a rectangular box shape which is made of a ferromagnetic plate such as a steel plate. A holder 12 which holds a lens 1a, a sleeve 13 in a cylindrical tube shape which holds the holder 12, a lens drive mechanism for driving the lens 1a in a focusing direction, an imaging element 1b which is disposed on a rear side in the optical axis direction "L"), wherein the second camera housing (200) includes a first surface (250), a second surface (700) facing the first surface, at least one side area (14/3) surrounding a space defined between the first surface and the second surface (figs. 3; ¶36), wherein the camera assembly is rotatable about a rotation center point of the camera assembly, so that an optical axis of the lens is angled at a predetermined angle with respect to the first direction (¶34, 37: a movable body 3 including a photographing unit 1 is supported within a fixed body 200 so as to be capable of being swung and the optical unit 100 is provided with a shake correction drive mechanism (not shown in FIG. 1) which swings the movable body 3 on the basis of a detection result for a hand shake by a shake detection sensor). Takei fails to explicitly disclose at least one corner area having a surface of a predetermined surface area and wherein the at least one side area is spaced by a first gap from an inner surface of the second camera housing facing the at least one side area, and the at least one corner area is spaced by a second gap greater than the first gap from the inner surface of the second camera housing.
	In the same field of endeavor, Nidec teaches an optical unit with a rolling correction function wherein side plate part 13 is formed with a cutout part 14 obtained by cutting out a counter object side L2-edge of a chamfered surface provided on one side surface of the side plate part 13 and corners on both sides of the side surface by a predetermined height (fig. 2; ¶53). In light of the teaching of Nidec, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Nidec’s teachings in Takei’s system because an artisan of ordinarily skill would recognize that this would result in a device with more effective shake correction.

Regarding claim 2, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 1. Takei also teaches wherein the lens carrier is movable along the optical axis of the lens so that a distance from the lens to the image sensor is variable (¶36: holder 12 which holds a lens 1a, a sleeve 13 in a cylindrical tube shape which holds the holder 12, a lens drive mechanism for driving the lens 1a in a focusing direction).

holder 300 is supported by the gimbal mechanism 500 such that the holder 300 is able to swing on a first axis R1 orthogonal to the optical axis L direction (Z direction) and is able to swing on a second axis R2 orthogonal to the optical axis L direction and the first axis R1; stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction).

Regarding claim 5, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the camera assembly includes a first rotation shaft disposed substantially perpendicular to the optical axis of the lens and extends in a second direction, and a second rotation shaft extending in a third direction substantially perpendicular to the second direction, wherein the first rotation shaft, the second rotation shaft, and the optical axis of the lens cross each other at the rotation center point, wherein the least one side area includes a first side area and a second side surface, through which a first virtual line extending from the first rotation shaft and a second virtual line extending from the second rotation shaft both pass, wherein the at least one corner area is formed between the first side area and the second side area (Nidec fig. 2; ¶44, 46, 53: holder 300 is supported by the gimbal mechanism 500 such that the holder 300 is able to swing on a first axis R1 orthogonal to the optical axis L direction (Z direction) and is able to swing on a second axis R2 orthogonal to the optical axis L direction and the first axis R1; gimbal mechanism 500 includes: first swing supporting parts 501 that are provided on the holder main body 310 at diagonal positions on the first axis R1; the second swing supporting parts 502 that are provided on the supporting member 400 at diagonal positions on the second axis R2 in the object-side casing 420; and a movable frame 503 that is supported by the first swing supporting parts 501 and the second swing supporting parts 502; the movable frame 503 is supported such that the movable frame 503 is able to rotate on each of the two directions (i.e., the first axis R1 direction and the second axis R2 direction), which are orthogonal to the optical axis L direction; stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction).

Regarding claim 6, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the at least one side area includes a first side area, a second side area facing the first side area, a third side area disposed between the first side area and the second side area, and a fourth side area facing the third side area, wherein the least one corner area includes a first corner area formed between the first side area and the third side area, a second corner area formed between the first side area and the fourth side area, a third corner area formed between the second side area and the third side area, and a fourth corner area formed between the second side area and the fourth side area, wherein a virtual corner is defined by a stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction).

Regarding claim 7, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 6. The combination also teaches wherein the first virtual corner is spaced by a first distance away from the second virtual corner, wherein a first corner defined together with the first corner area is spaced by a first gap away from the first virtual corner, and a second corner defined together with the second corner area is spaced by a second gap away from the second virtual corner (Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction). The combination fails to explicitly disclose wherein a ratio G2/D1 of the first gap to the first distance and a ratio G2/D1 of the second gap to the first distance ranges from 0.1 to 0.5. It would have been obvious to one having ordinary skill before the effective filing date of the invention to choose a gap distance having an optimal range between 0.1 to 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction). The combination fails to explicitly disclose wherein a ratio G5/D2 or the fifth gap to the third distance and a ratio G5/D3 of the sixth gap to the third distance ranges from 0.1 to 0.5. It would have been obvious to one having ordinary skill before the effective filing date of the invention to choose a gap distance having an optimal range between 0.1 to 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 6. The combination also teaches wherein in the side area, a length between a pair of corners defined together with two adjacent corner areas is defined as a first length, wherein two virtual corners that are respectively adjacent to the two corner areas are spaced by a first distance away from each other (Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction). The combination fails to explicitly disclose wherein a ratio L1/D1 of the first length to the first distance ranges In re Aller, 105 USPQ 233.

Claim 15 is rejected for the same reasons as claim 1, above. Nidec also teaches the added limitations of wherein the camera assembly is coupled to an interior of the second camera housing and rotatable about a first rotation shaft disposed substantially perpendicular to a direction of an optical axis of the lens, and about a second rotation shaft substantially perpendicular to the optical axis of the lens and the first rotation shaft, wherein the first camera housing includes first side surfaces facing a first direction in which the first rotation shaft extends, second side surfaces facing a second direction that in which the second rotation shaft extends, and a corner area formed between the first side surfaces and the second side surfaces and facing a third direction different from the first direction and the second direction (Nidec fig. 2; ¶44, 46, 53: holder 300 is supported by the gimbal mechanism 500 such that the holder 300 is able to swing on a first axis R1 orthogonal to the optical axis L direction (Z direction) and is able to swing on a second axis R2 orthogonal to the optical axis L direction and the first axis R1; gimbal mechanism 500 includes: first swing supporting parts 501 that are provided on the holder main body 310 at diagonal positions on the first axis R1; the second swing supporting parts 502 that are provided on the supporting member 400 at diagonal positions on the second axis R2 in the object-side casing 420; and a movable frame 503 that is supported by the first swing supporting parts 501 and the second swing supporting parts 502; the movable frame 503 is supported such that the movable frame 503 is able to rotate on each of the two directions (i.e., the first axis R1 direction and the second axis R2 direction), which are orthogonal to the optical axis L direction; stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction); and wherein the corner area includes first corners defined together with the first side surfaces and second corners defined together with the second side surfaces, wherein the first side surface extending in the second direction defines a first virtual side surface, the second side surface extending in the first direction defines a second virtual side surface, and a meeting of the first virtual side surface and the second virtual side surface defines virtual corners (Nidec fig. 2; ¶44, 46, 53: holder 300 is supported by the gimbal mechanism 500 such that the holder 300 is able to swing on a first axis R1 orthogonal to the optical axis L direction (Z direction) and is able to swing on a second axis R2 orthogonal to the optical axis L direction and the first axis R1; gimbal mechanism 500 includes: first swing supporting parts 501 that are provided on the holder main body 310 at diagonal positions on the first axis R1; the second swing supporting parts 502 that are provided on the supporting member 400 at diagonal positions on the second axis R2 in the object-side casing 420; and a movable frame 503 that is supported by the first swing supporting parts 501 and the second swing supporting parts 502; the movable frame 503 is supported such that the movable frame 503 is able to rotate on each of the two directions (i.e., the first axis R1 direction and the second axis R2 direction), which are orthogonal to the optical axis L direction; stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction), wherein any one of the virtual corners is spaced by a first distance away from any other of the virtual corners disposed in the second direction, by a second distance away from any other of the virtual corners disposed in the first direction, wherein each of the first corners is spaced by a first gap away from the one of the virtual corners in the second direction, wherein the second corner is spaced by a second gap away from the one of the virtual corner in the first direction (Takei fig. 3; Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction).  The combination fails to explicitly disclose wherein at least one of a ratio of the first gap to the first distance and a ratio of the second gap to the second distance ranges from 0.1 to 0.5. It would have been obvious to one having ordinary skill before the effective filing date of the invention to choose a gap distance having an optimal range between 0.1 to 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 15. The combination also teaches wherein a distance between the first corners in the first side surfaces is defined as a first length, and in the first side surfaces (Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction). The combination fails to explicitly disclose , a ratio of the first length to the first distance ranges from 0 to 0.8. It would have been obvious to one having ordinary skill before the effective filing date of the invention to choose a gap In re Aller, 105 USPQ 233.

Regarding claim 17, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 15. The combination also teaches wherein a distance between the second corners in the second side surfaces is defined as a second length, and in the second side surfaces (Nidec fig. 2; ¶53: stepped part 12 has such a shape that the four corners of a square are cut out, when the stepped part 12 is seen from the optical axis L direction). The combination fails to explicitly disclose a ratio of the second length to the second distance ranges from 0 to 0.8. It would have been obvious to one having ordinary skill before the effective filing date of the invention to choose a gap distance having an optimal range between 0 to 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Claim 19 is rejected for the same reasons as claim 15, supra. Takei also teaches the added limitations a printed circuit board (PCB) (410/450/451/452) surrounding at least a portion of the camera assembly (¶52-53); a plurality of coils (560) electrically connected to the PCB, wherein the plurality of coils include a first coil disposed on a first area of the PCB, a second coil disposed on a second area of the PCB, and a third coil disposed on a third area of the PCB (fig. 3; ¶52-53); and a plurality of magnetic bodies (520) that electromagnetically interact with the plurality of coils, including a first 

Regarding claim 20, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 20. The combination also teaches further comprising a control circuit electrically connected to the PCB, the first coil, the second coil, and the third coil, wherein the control circuit is configured to: execute a first function including moving the camera assembly using the first coil in a direction substantially parallel to an optical axis of the lens, and execute a second function including rotating the camera assembly about at least one rotation shaft which is substantially perpendicular to the optical axis of the lens, using at least one of the second coil or the third coil, wherein the first function includes an auto focusing function, and the second function includes an image stabilization function (Takei ¶36, 47: holder 12 which holds a lens 1a, a sleeve 13 in a cylindrical tube shape which holds the holder 12, a lens drive mechanism for driving the lens 1a in a focusing direction; permanent magnet 520 and the coil part 560 which are disposed at two positions interposing the movable body 3 on both sides in the "Y"-axis direction structure a "Y"-side shake correction drive mechanism and, as shown by the arrows "X1" and "X2" in FIG. 5(a)).

Claim 3 and 10 – 14 rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2014/013963) in view of Nidec (US 2019/0020799) in view of Lim (US 2017/0139225).
Regarding claim 3, Takei et al. in view of Nidec disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the camera assembly includes: a plurality of balls disposed between the second camera housing and the lens carrier, a first coil disposed in the first camera housing, and a first magnetic body disposed in the lens carrier and oriented facing the first coil, wherein the at least one corner area includes a first corner area and a second corner area adjacent to the plurality of balls, and wherein the at least one side area includes a first side area on which the first coil is disposed, the first side area disposed between the first corner area and the second corner area.
	In the same field of endeavor, Lim teaches a camera module wherein carrier 310 is moving in the optical axis direction (the Z-axis direction), a rolling member 370 disposed between the carrier 310 and the housing 120 is used to decrease friction between the carrier 310, the rolling member 370 has a ball shape and the housing 120 and the first yoke 350 is disposed on an inner side surface of the housing 120 to face the magnet 320a with the coil 330a interposed therebetween (fig. 2, 4, 5; ¶99, 101). In light of the teaching of Lim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Lim’s teachings in Takei’s system because an artisan of ordinarily skill would recognize that this would result in a device with more efficient and minutely controlled shake correction.

balls are indented which changes the distances).

Regarding claim 11, Takei et al. in view of Nidec in view of Lim disclose all of the aforementioned limitations of claim 3. The combination also teaches wherein the at least one corner area further comprises a fourth corner area disposed on a first extension line passing through the optical axis of the lens from the first corner area, and a third corner area disposed on a second extension line passing through the optical axis of the lens from the second corner area, wherein the first corner area or the second corner area is spaced by a first distance away from the rotation center point, wherein the third corner area or the fourth corner area spaced by a second distance less than the first distance away from the rotation center point (Lim fig. 5; balls are indented which changes the distances between corners with balls versus corners without balls).

Regarding claim 12, Takei et al. in view of Nidec in view of Lim disclose all of the aforementioned limitations of claim 11. The combination also teaches wherein at least one of the first corner area and the second corner area has a surface area greater than corners with balls versus corners without balls).

Regarding claim 13, Takei et al. in view of Nidec in view of Lim disclose all of the aforementioned limitations of claim 3. The combination also teaches wherein a first virtual axis extends from the plurality of balls, parallel to an orientation of the first side area, wherein a second virtual axis extends from the plurality of balls and is substantially perpendicular to the first virtual axis, and wherein at least one of the first virtual axis and the second virtual axis pass through the first corner area or the second corner area (Lim fig. 4-5).

Regarding claim 14, Takei et al. in view of Nidec in view of Lim disclose all of the aforementioned limitations of claim 3. The combination also teaches wherein the lens carrier further includes a lens barrel surrounding the lens, at least a portion of the lens carrier being disposed between the lens and the first magnetic body, wherein the plurality of balls includes a first set of balls disposed at one side of the first magnetic body adjacent to the second corner area, and a second set of balls disposed on another side of the first magnetic body adjacent to the first corner area, wherein a virtual line connecting the first set of balls to the second set of balls passes through at least a portion of the lens barrel (Lim figs. 2, 3, 5, 6; ¶68, 100: the lens barrel 200 has a hollow cylindrical shape so that a plurality of lenses for capturing an image of the subject may be accommodated therein, and the plurality of lenses is provided in the lens barrel 200 on an optical axis; rolling member 370 may be disposed on both sides of the magnet 320a, as illustrated in FIG. 5).

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698